Per Curiam.

The act of 1819, ch. 32, was intended by the Legislature, to make the plea of usury, when sworn to, evidence for the defendants, unless the plaintiff’s replication to the plea was also sworn to. This is the only sound construction of the act. When the plaintiff does not reply, or when he replies without an affidavit of the truth of the replication, the truth of the plea is admitted, when the replication is sworn to, and denies the truth of the plea, it then devolves upon the defendant to prove it, as he would have been bound to do before the passage of the act.
The judgment of the circuit court must be affirmed.